Title: 1771. May 31. Fryday.
From: Adams, John
To: 


       A fair, soft, pleasant Morning.—I believe the Peasants round about the Town of Boston are as contracted, in their Views and Notions, as any People in the Province. On the North Side of Charlestown Ferry, their Lands are divided into little Strips and they spend the whole Year in providing for a few Cows and in carrying their Milk in Bottles over the ferry and Wheeling it about the Town of Boston. On the South Side of the Neck, they raise Garden Stuff and Hay, for the Market. But they have less Conversation with Travellers And Strangers, and therefore less Civility, Knowledge &c. than Countrymen at a greater Distance.—Turned out my Horse at Coll. Williams’s Marlborough. Dined at Martins, Northborough, where I met with my Class Mate Wheeler of George Town the Episcopal Priest. He says the Deer in St. James’s Park are as tame as Catts, they will come up to you and eat any Thing out of your Hands. There is a large Number of them in the Park, and it is a rare Thing to have one of them stolen or kill’d. It is transportation to do Either. So there is a Number of Swans upon the Thames, none of em get killed, nor any of their Eggs destroyed.— Mr. Wheeler informed me, that Coll. Lithgow of George Town, had a Son which he designed to get me to take. He is 20 Years of Age, has studied Latin with Mr. Wheeler, but has never been at Colledge, &c. He gives a pitifull Account of our Classmate, his Brother Bayley Bailey, and his Wife, their want of Oeconomy, and their wretched Living, &c.—Oated, and drank Tea at Furnaces, lodged at Mr. Putnams in Worcester.
      